DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on August 20, 2019.
Claims 1-15 are pending in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 12, and15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 2014/0249817) in view of Li et al. (US 10,796,702).
As per claim 1, Hart discloses, a method of performing speech recognition by an electronic device (Fig. 3), the method comprising:
detecting a first speech, which is preset for performing speaker recognition, by performing speech recognition on a first speech signal (Fig. 2, characters 202, 204, and 306; Paragraph 0065);
performing speaker recognition on a second speech signal acquired after the first speech signal, based on the first speech being detected (Paragraphs 0066-0068); and

Hart does not explicitly disclose, detecting text based on speech signal. However, Li discloses, detecting text based on speech signal (Abstract; Fig. 5, element 506).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Li teaching of detecting text in the invention of Hart because Li teaches controlling a digital assistant using voice-based commands (col. 1, lines 15-17).

As per claim 2, Hart discloses, wherein the performing of the speaker recognition on the second speech signal comprises: acquiring, based on the first speech signal, a speech signal interval in which the first speech is uttered ;performing the speaker recognition on the speech signal interval; and performing the speaker recognition on the second speech signal, based on a result of performing the speaker recognition on the speech signal interval indicating that a speaker of the speech signal interval corresponds to the first speaker (Paragraphs 0065-0069).

As per claim 3, Hart discloses, wherein the voice command obtained from the second speech signal is executed based on whether a degree of correspondence between the speaker of the second speech signal and the first speaker is greater than 

As per claim 4, Hart does not expclitly discloses, but Li discloses, wherein the detecting of the first text comprises: performing named entity recognition on a text obtained by performing the speech recognition on the first speech signal; extracting a named entity representing the first speaker from the text by performing the named entity recognition; and detecting, as the first text, the named entity representing the first speaker (col. 12, lines 22-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Li teaching of detecting text in the invention of Hart because Li teaches controlling a digital assistant using voice-based commands (col. 1, lines 15-17).

As per claim 6, Hart discloses, further comprising: ignoring the voice command obtained from the second speech signal, based on a result of performing the speaker recognition on the second speech signal indicating that the speaker of the second speech signal does not correspond to the first speaker who registered the first text (Paragraphs 0065-0069).

.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 2014/0249817) in view of Li et al. (US 10,796,702) as applied to claims 1 and 9 above, and further in view of well-known prior art.
As per claims 5 and 12, Hart in view of Li do not explicitly disclose, wherein the second speech signal includes a speech signal acquired during a preset time period after acquisition of the first speech signal. Official Notice is taken on the well-known preset time period in between a voice command.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known teaching of preset time period in between a voice command because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 2014/0249817) in view of Li et al. (US 10,796,702) as applied to claim 1 and 9 above, and further in view of Sakamoto (US 2003/0185358).
As per claim 7 and 14, Hart in view of Li do not explicitly disclose, but Sakamoto discloses, detecting a second text, which is preset for performing speaker recognition, by performing speech recognition on a third speech signal acquired after the first speech signal; determining an order of priority for the first speaker and a second speaker who registered the second text, based on a result of performing the speaker recognition on the fourth speech signal indicating that a speaker of a fourth speech signal acquired after the third speech signal corresponds to the second speaker; and
executing, based on at least one of the determined order of priority, or a voice command obtained from the fourth speech signal (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known teaching of determining order priority for the speakers and executing command based on the order of priority as taught by Sakamoto in the invention of Hart because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aggarwal et al. Patent Application Publication (US 2018/0166074) discloses, “Input may be received from the first user indicating at least one identifier for the audio content. The stored audio content may be associated with the at least one identifier. A voice input may be received from a subsequent user. In response to determining that the voice input has particular characteristics, speech recognition may be biased in respect of the voice input towards recognition of the at least one identifier. In response to recognizing, based on the biased speech recognition, presence of the at least one identifier in the voice input, the stored audio content may be played”.
Nikel et al. United States Patent (US 9,697,822) discloses, “system and method for updating an adaptive speech recognition model”.
Miller et al. Patent Application Publication (US 2019/0378500) discloses, “temporary account association with voice-enabled devices”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
May 7, 2021									Abul K. Azad
										Primary Examiner
										Art Unit 2656

	/ABUL K AZAD/           Primary Examiner, Art Unit 2656